Dear Representative Lancaster:
This office is in receipt of your opinion request in which you ask questions regarding Louisiana Revised Statutes9:201-9:205. Specifically, you ask:
      1. May a person who has the state power to perform and officiate civil marriage ceremonies in a foreign jurisdiction, specifically another state, officiate and perform legally binding ceremonies within Louisiana?
      2. If so, what is the proper procedure for registering the foreign officiant in the Parish of Orleans?
      3. Which documents will be necessary for registering the foreign officiant in the Parish of Orleans?
Having talked with your constituent Mr. Roland Baggot, I understand the issue to be as it relates to a judge in other states.
The authority and procedures for officiating at a marriage ceremony are found in La. R.S. 9:201-9:205 which state as follows:
      La. R.S. 99:201. — Definition
      An officiant is a person authorized by law to perform marriage ceremonies.
      La. R.S. 99:202. Authority to perform marriage ceremony
      A marriage ceremony may be performed by:
      (1) A priest, minister, rabbi, clerk of the Religious Society of Friends, or any clergyman of any religious sect, who is authorized by the authorities of his religion to perform marriages, and who is registered to perform marriages;
      (2) A state judge or justice of the peace.
      La. R.S. 99:203. Officiant; judges and justices of the peace
      A. Judges and justices of the peace may perform marriage ceremonies within the following territorial limits:
      (1) A justice of the supreme court within the state;
      (2) A judge of a court of appeals within the circuit;
      (3) A judge of a district court within the district;
      (4) A judge of a family court, juvenile court, parish court, city court, or, in Orleans Parish, a municipal or traffic court, within the parish in which the court is situated; and
      (5) A justice of the peace within the parish in which the court of that justice of the peace is situated, and in any parish within the same supreme court district which has no justice of the peace court.
      B. A judge's authority to perform marriage ceremonies continues after he retires.
      C. A justice of the peace who has served a total of eighteen years in that capacity, and who thereafter voluntarily retires from office or chooses not to run for reelection, shall retain his authority to perform marriage ceremonies within the territorial limits authorized in Subsection A of this Section.
      D. Repealed by Acts 1997, No. 73, § 2.
      La. R.S. 9:204. Officiant other than judge; registration
      An officiant, other than a judge or justice of the peace, may perform marriage ceremonies only after he registers to do so by depositing with the clerk of court of the parish in which he will principally perform marriage ceremonies, or, in the case of Orleans Parish, with the office of the state registrar of vital records, an affidavit stating his lawful name, denomination, and address.
      La. R.S. 9:205. Officiant to require marriage license
      An officiant may not perform a marriage ceremony until he has received a license authorizing him to perform that marriage ceremony.
The above cited statutes make no provision for an out of state judge, or justice to perform a marriage ceremony within Louisiana. Further, having found no other statutes or cases which would convey such authority to an out of state judge, it is our opinion that an out of state judge or justice does not have the authority to officiate civil marriage ceremonies in Louisiana. Given this conclusion, there would be no appropriate procedures or documents necessary to be filed.
We hope the foregoing sufficiently addresses your concerns, if our office may be of further assistance, please do not hesitate to contact us.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       BY: J. RICHARD WILLIAMS
ASSISTANT ATTORNEY GENERAL
RPI/JRW/crt
cc: Roland W. Baggott, III 1316 Christopher Court Metairie, Louisiana 70001